Case 4:19-cr-00675-DPM Document 27 Filed 08/31/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
UNITED STATES OF AMERICA )
VS 4: 19CR-00675 DPM
JACKSON ROE

MOTION FOR CONTINUANCE
Comes now the Defendant, Jackson Roe, by and through his attorney, William O. “Bill”

James, Jr., and for their petition states:

1. That this matter is currently scheduled for a jury trial on September 27, 2021, at 9:30
a.m.
2. Defense Counsel and the Government have reached an agreement as to the

disposition of this matter.

3. In an effort to obtain a calendar-friendly date on which to schedule a change of plea
hearing, it became necessary to reset the jury trial date.

4, Defense Counsel would request a continuance of the trial date in order to facilitate

the scheduling a change of plea date when Defense Counsel is available to be in

court.

5. Assistant U.S. Attorney Ed Walker, has indicated that he has no objection to this
continuance.

6. The Defendant will waive his right to a speedy trial for the duration of this
continuance.

WHEREFORE, Petitioner prays that this matter be continued and for all other proper

relief.
Case 4:19-cr-00675-DPM Document 27 Filed 08/31/21 Page 2 of 2

Respectfully submitted,

William O. “Bill” James, Jr.
Bar No. 94108

Attorney for Defendant
James Law Firm

1001 La Harpe Blvd.

Little Rock, AR 72201
(501) 375-0900

E-mail: wojfeds@gmail.com
